'ALDRICH, District Judge,
(concurring.) I concur in the result, but am not prepared to accept the reasoning of the learned circuit judge with respedt to privity. I am inclined to think that the words “privity or knowledge,” as used in the statute, may mean less than knowledge, and that the circumstances or nature of the defect might be such that the failure of the owner to inspect and make the vessel staunch and seaworthy before the commencement of the voyage, would render him privy to disasters which result directly therefrom; but I agree that there is nothing in the case under consideration to bring it within this query.